Memorandum: The only issue raised by this appeal is whether or not compensation time earned by the appellant on his first sentence, prior to his parole, should have been credited to him in reduction *748of the maximum of that sentence so as to decrease the time he was required to serve on that sentence when he was returned to prison on his second conviction. We agree with the decision of the Special Term that “ The law in effect at the time of petitioner’s conviction and of his parole provided only for reduction of the minimum term, not the maximum.” (See People ex rel. Pershing v. Wilson, 259 App. Div. 957, revg. 174 Misc. 191.) All concur. (The order denies petitioner’s prayer for relief and remands him to the custody of the warden.) Present— Taylor, P. J., Me Cum, Vaughan, Kimball and Piper, JJ.